Dixon, C. J.
The objection to the application for and notice of the appeal is extremely refined and technical. I doubt whether it ought to prevail so as to defeat the appeal, even though the deductions from the note presented by the appellant against the estate were strictly matters of set-off or counter claim in favor of the estate. But they were not matters of set-off or counter-claim. They were presented to the commissioners and considered and determined by them, as payments made upon the note. It is true that in the schedule they are ranged under the general head of “ off-sets but in the column where the “ nature” of the offset is required to be stated, they are specifically described as payments received. Now the difference between a set-off or counter-claim and a payment, whenever it becomes material to distinguish between them, is well known. A set-off or counter-claim is a distinct demand, the allowance or .disallowance of which does not affect the existence or validity of the demand on the other side. If allowed, *485it is so muela to be taken out of the sum legally due upon the demand against which it is pleaded. But it is not so with a payment. A payment enters into the very existence of the debt or obligation upon which it has been made. A full payment extinguishes the debt entirely; a partial payment extinguishes it pro tanto. The rule of pleading in actions of assumpsit at the common law, that payment might be given in evidence under the general issue, but that set-off must be .specially pleaded, was founded upon this obvious distinction. The commissioners, therefore, when they allowed the sum specified as payments received., necessarily disallowed so much of the claim of the appellant. The payments went to the veiy existence of the claim ; and it seems to me, if parties are to be held to the utmost accuracy in the use of language, that it is more strictly correct to say that so much of the appellant’s claim was disallowed, than that payments so and so were allowed in favor of the estate. Eor these reasons I am of opinion that the appeal was well taken under the first subdivision of section 22, chap. 101, R. S., as from a decision of the commissioners disallowing a claim in favor of a creditor.
By-the Court. — The order of the circuit court dismissing the appeal is reversed, and the cause remanded for further proceedings according to law.